Filed Pursuant to Rule 433 Registration Statement No. 333 -180300 - 03 April 17, 2013 Exchange Traded Notes Product List TICKER NAME UNDERLYING INDEX UNDERLYING ANNUAL INCEPTION PRIMARY EXPOSURE INVESTOR DATE EXCHANGE FEE 1 CSMA Merger Arbitrage Credit Suisse Merger Equity 0.55% October 1, NYSE Arca Index ETN Arbitrage Liquid Index 2010 (Net) 2 CSMB Leveraged Credit Suisse Merger Equity 0.55% March 7, NYSE Arca Merger Arbitrage Arbitrage Liquid Index (Net) 2 2011 Index ETN (Leveraged basis) CSLS Long/Short Credit Suisse Long/Short Equity 0.45% February 19, NYSE Arca Equity Index ETN Liquid Index (Net) 2 2010 CSMN Market Neutral HS Market Neutral Index Equity 1.05% September NYSE Arca Equity ETN Powered by HOLT TM 20, 2011 MLPN MLP Index ETN Cushing ® 30 MLP Index Equity 0.85% April 13, NYSE Arca 2010 GLDI Gold Shares Credit Suisse NASDAQ Commodities 0.65% January 28, NASDAQ Covered Call Gold FLOWS TM 2013 Index ETN Index 3 SLVO Silver Shares Credit Suisse NASDAQ Commodities 0.65% April 16, NASDAQ Covered Call Silver FLOWS TM 2013 Index ETN Index 3 1 Does not include any fees or charges in connection with redemption at the option of the holder, leverage charge or borrow cost charges, as applicable.
